Citation Nr: 1801969	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-12 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability.

2.  Entitlement to service connection for a bilateral wrist disability.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1973 to August 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, the Board reopened the matter of service connection for a right knee disability and remanded all matters for further development.   The case is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to satisfy VA's duty to assist the Veteran.  In part, there has not been substantial compliance with the instructions by the Board in the previous remand.

Initially, in his January 2013 Notice of Disagreement the Veteran reported he received "pain killer" treatment for his ankles at Ft. Bragg.  He also reported treatment for both hands and both wrists at Ft. Bragg hospital in July 1975.  He reported June 1974 treatment at Ft. Rucker for a knee injury (by a medic in the field).  While his service treatment records (STRs) were sought, they do not include records of the July 1975 treatment that he reported.  The Board observes that service hospital records were maintained separate from STRs, and that any pertinent existing are of record.  When, as here, a specific occasion of service hospital treatment is alleged, VA's duty to assist extends to seeking the records of such treatment (wherever they may be stored).  

The Board's August 2016 remand, in part, ordered an examination (by a physician with sufficient expertise) to ascertain the nature and etiology of the claimed disabilities.  The examiner was to identify each ankle, hand, wrist, and right knee disability found, and to opine (regarding each) whether the disability is etiologically related to the Veteran's service.  The provider was instructed to specifically address (a) the Veteran's report of a right knee injury in service (treated by a medic in the field); (b) the claimed etiology of strenuous daily physical exercise during service, to include a 50-mile march in full combat gear; and (c) the possibility that multiple joint arthritis arose from a documented tick bite in service that allegedly caused Lyme disease.  The examiner was to provide rationale for each opinion.  

The Board's review of the reports of examinations conducted in response to the remand, in December 2016 and April 2017, found them deficient, and inadequate for rating purposes, primarily in that the examiners provided inadequate rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Specifically, the April 2017 provider (notably, a specialist in obstetrics and gynecology) generally cited to an absence of continuity of treatment without discussion of the possibility that arthritis (an insidious progressive process) may have remained latent (not requiring treatment) until it progressed to a more advanced stage.  In addition the provider cited to a review of complete C-file with no reference to right knee condition, apparently overlooking an October 1998 report of right knee X-ray that found degenerative knee changes, and notes right knee pain "history" of an injury (the Veteran had TKR surgery in 2014).  Regarding the possibility of the disability being due to repetitive activity trauma, the examiner commented "All veterans are subject to strenuous training", which fails to acknowledge that the level of physical training may have varied with various military occupational specialties (and the Veteran identifies activities that may not have been typical for, e.g., someone who was a clerk-typist in service).  Regarding the possibility of the disability being due to Lyme disease from a documented tick bite in service, the examiner commented that there is no evidence for Lyme disease in STR or VA file, and did not indicate whether any pertinent information was elicited from the Veteran.  Accordingly, development for an adequate examination/opinion is necessary.

The case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development to secure for the record complete clinical records of the Veteran's reported treatment for his ankles, hands, and wrists at  Ft. Bragg (and specifically at the Ft. Bragg Hospital in July 1975).  All service records depositories where such records may have been stored should be contacted.  It the records are not located, the scope of the search must be noted in the record.

2.  The AOJ should also contact the Veteran to determine whether there are any outstanding records of private evaluations or treatment he received for his hands, wrists, ankles, right knee and/or Lyme disease since service, and if so to identify the providers and submit releases for VA to obtain records from the providers identified.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.  

3. The AOJ should then arrange for the Veteran record to be examined by an appropriate physician (if possible an orthopedist) to determine the etiology of the claimed disabilities.  The Veteran's entire record must be reviewed by the examiner, and the examiner should elicit from the Veteran information regarding any apparent gaps in the record suggested by the information in the claims file.  Upon review of the record, and examination/interview of the Veteran, the consulting provider should provide responses to the following:

(a)  Please identify (by diagnosis) each (i) hand (ii) wrist (iii) ankle and (iv) right knee disability found (or shown by the record during the pendency of the instant claim).

(b)  Please identify the likely etiology for each hand, wrist, ankle, and right knee disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the disability is etiologically related to the Veteran's service, to include as:

(i) due to or as a consequence of a specific injury or repetitive trauma in service?  

(ii) due to disease (Lyme) resulting from a tick bite in service?

(iii) if neither, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions in detail.  The rationale must acknowledge: the Veteran's report of a right knee injury in the field; his contention that the disabilities are related to repetitive trauma associated with physical training exercises is service; the 1998 X-ray report in the record; the possibility of a nexus between disabilities at issue and treatment the Veteran received at Ft. Bragg in 1975, shown by any records received pursuant to the request above; the allegation that the disability is due to Lyme disease acquired from a tick bite in service (information elicited from the Veteran must include his identification of any evidence that he has, or suffered from, Lyme disease).  If the opinion is to the effect that any injury(ies) in service was(ere) acute, self-limiting, and  not resulting in any residual pathology, please cite to factual data that supports that conclusion.

3.  The AOJ should then review the record, ensure all development is completed as requested, and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

